Title: From Thomas Jefferson to James Madison, 5 May 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Th:J. to J. Madison
                            
                            Monticello May 5. 07.
                        
                        I return you the pamphlet of the author of War in disguise of it’s first half the topics & the treatment of
                            them are very common place. but from page 118. to 130. it is most interesting to all nations, and especially to us.
                            convinced that a militia of all ages promiscuously are entirely useless for distant service, and that we never shall be
                            safe until we have a selected corps for a year’s distant service at least, the classification of our militia is now the
                            most essential thing the US. have to do. whether on Bonaparte’s plan, of making a class for every year between certain
                            periods, or that recommended in my message, I do not know, but rather incline to his. the idea is not new, as you may
                            remember we adopted it once in Virginia during the revolution, but abandoned it too soon. it is the real secret of
                            Bonaparte’s success. Could S. H. Smith put better matter into his paper than the 12. pages abovementioned, & will you
                            suggest it to him? no effort should be spared to bring the public mind to this great point. I salute you with sincere
                            affection.
                    